DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/20/2021, with respect to the 35 U.S.C. 102 rejections of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a nail gun comprising a firing pin having an impact portion, a first piston disposed in a first chamber, a second piston in a second chamber which is in communication with the first chamber, a locking member for locking or releasing the first piston, the first piston having a locking portion for engaging with the locking member, wherein the impact portion is disposed on a front side of the first piston and the locking portion is disposed on a rear ride of the first piston.  The prior art of record that comes closest to teaching these 
Regarding claims 2-18, claims 2-18 are allowed because they depend from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731